Title: To James Madison from Stephen Cathalan, 3 June 1809
From: Cathalan, Stephen
To: Madison, James


Sir
Marseilles 3d. June 1809.
It was with great Joy, that I learned by Newspapers that you have been elected President of the United States of America, & now filling that honorable & Illustrious Post.
The great Majority (which may be accounted as unanimity) of the votes in your favor shows & proves to both Hemispheres the Union & the Wisdom of the people of the United States, in having placed at the head of the Executive, One, who after having rendered great services during many Years to his Country, has since so much contributed as Secretary of State, under Ths. Jefferson your Predecessor, to maintain with Energy the Honor, Dignity, & Independence of the United States by Keeping a strict neutrality with the Belligerant Powers.
That Spirit, & wise Conduct of the U. S. Government is admired by Europe, & will serve as an Example to Posterity!
I hope that during your Presidency a General Peace so much, & so long wished for, will at last succeed to Bloody & wasteful wars! the Flag & rights of all nations at Sea respected, & protected, & their respective Ports opened to Commerce, & Industry by mutual intercourse, & advantageous exchange of Produces, or Manufactures.
May the Almighty preserve Your days in good Health during many Years!
These are my Ardent & Sincere Wishes, which I have the honor of addressing you, with my best congratulations, & assurances that as long as you will think the continuation of my services may be useful, I will neglect nothing to render them as satisfactory as possible to you, & to the United States. I have the Honor to be With very great Respect Sir Your most Obedient & Humble & Devoted Servant.
Stephen Cathalan.
